Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 is dependent on canceled claim 12.  The examiner has interpreted the claim to be dependent on claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 10, 15-19, 23, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0288085 (Morikawa) in view of US PGPub 2012/0052388 (Jung).
With respect to claims 7 and 15 Morikawa teaches a non-aqueous electrolyte secondary battery (electrochemical cell) including a positive electrode including a lithium-containing transition metal composite oxide as a positive electrode active material (which is an active material capable of reversible intercalation of lithium ions), a negative electrode including a negative electrode active material, a separator interposed between the positive electrode and the negative electrode, and a non-aqueous electrolyte (PP 0016).  The positive electrode active material may be lithium nickel manganese cobalt oxide (PP 0003).  The non-aqueous electrolyte includes a non-aqueous (organic) solvent and a lithium salt (PP 0086) and may further contain an additive such as a carbonic acid ester, which may be diethyl dicarbonate [claims 7 and 24] (PP 0095).  The solvent may be ethylene carbonate (EC) (PP 0087). The negative electrode active material may include graphite in mixture with another material, such as silicon alloys (PP 0077, 0075). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 6, Morikawa teaches a dialkyl dicarbonate such as diethyl dicarbonate (PP 0095).  The ethyl substituents in Morikawa and the methyl substituents in claim 6 differ by the presents of a single -CH2- group.  This demonstrates that ethyl carbonate and methyl carbonate are homologs.  Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select dimethyl carbonate as Morikawa’s additive based on its close structural similarity to ethyl carbonate and the expectation that the two would possess similar properties.  See MPEP 2144.09.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
With respect to claims 10, 16, and 19, Morikawa teaches that the positive electrode active material may have the formula LixNiyM1-yO2, wherein M may be at least one element including Mn and Co, and x and y may be 1 (PP 0051-0052) and that LiNi0.33Mn0.33Co0.33O2, which reads on the above formula, is a known positive active material (PP 0003).
Claim 23 is rejected as described in claim 6 above.
Claim 24 is rejected as described in claim 7 above.
With respect to claim 17, Morikawa teaches that the electrolyte may include, as a solvent, a cyclic carbonate such as ethylene carbonate or a chain carbonate, such as ethyl methyl carbonate, which may be used in combination (PP 0087). The cyclic carbonate and chain carbonate may be present in a volume ratio of 2:8 to 7:3 (PP 0088), which allows for the chain carbonate (ethyl methyl carbonate) to be present in an amount greater than the cyclic carbonate (ethylene carbonate) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claims 18 and 26, the additive may be present in an amount of 0.5 to 5% by mass (PP 0098).
With respect to claim 27, the lithium salt may be LiPF6 (PP 0093), which is lithium hexafluorophosphate.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 5, 8, 22, 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0288085 (Morikawa) and US PGPub 2012/0052388 (Jung) as applied to claims 1 and 19 above, and further in view of US Patent 6221534 (Takeuchi).
Morikawa and Jung teach the battery as discussed above, but fail to teach the use of dialkenyl dicarbonates or diaryl dicarbonates.  Takeuchi teaches a nonaqueous ionically conductive electrolyte which is associated with an anode and cathode (column 6, lines 28-56) which may include an additive such as a dicarbonate which has the beneficial effect of minimizing or eliminating voltage delay (column 7, lines 3-9).  The dicarbonate additive may have the greatest effect when dibenzyl dicarbonate or diallyl dicarbonate are used (column 7, lines 44-55).  It would have been obvious to one of ordinary skill in the art the time of filing to use dibenzyl dicarbonate or diallyl dicarbonate for the dicarbonate additive of Morikawa, in combination with Jung, in order to minimize voltage delay of the electrolyte as taught by Takeuchi. 
With respect to claim 30, Morikawa teaches that the additive may be present in an amount of 0.5 to 5% by mass (PP 0098).
xNiyM1-yO2, wherein M may be at least one element including Mn and Co, and x and y may be 1 (PP 0051-0052) and that LiNi0.33Mn0.33Co0.33O2, which reads on the above formula, is a known positive active material (PP 0003).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious for a person of ordinary skill in the art to have achieved td the claimed electrochemical cell, specifically that Morkawa and June considered in combination fail to recognize that the capacity retention performance of an electrochemical cell that includes a silicon alloy anode and an active cathode material having lithium, nickel, manganese, and cobalt can be significantly enhanced by adding one of the four claimed dicarbonates into the liquid electrolyte. Applicants refer to Table 3 to show these results.  The examiner respectfully disagrees.  As discussed above, Morikawa teaches an electrochemical cell comprising a silicon alloy anode (PP 0077, 0075), a cathode having an active material of LixNiyM1-yO2 (PP 0051-0052), and diethyl dicarbonate (PP 0095).  Further, although not claimed, Morikawa teaches the cathode has a capacity retention rate of 82.4-85.6% (Table 1) after 500 charge/discharge cycles (PP 0126).  Determination of unexpected results must be compared against the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Morikawa teaches a silicon 
Applicant argues that Morikawa does not provide a finite number of predictable solutions with anticipated success to achieve the claimed electrochemical cells.  The examiner respectfully disagrees. The prior art is good for all that it teaches.  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989).  Applicant has failed to show any special feature of the claimed combination. 
Applicant clarifies that the unexpected results in not intended to be results over a claimed range, but between synergies of the silicon alloy anode and the claimed dicarbonate.  The examiner refers to the arguments above in which no unexpected results have been shown whether to a range or the synergy of components as discussed.
Applicant argues that it would not have been obvious to combine Takeuchi with Morikawa because Takeuchi teaches a primary cell with different cell chemistries.  The examiner respectfully disagrees.  Takeuchi teaches that the materials may be used in secondary cell constructions (column 5, lines 18-38).  Further one of ordinary skill in the art would expect dicarbonates to function similarly, and would have a reasonable expectation of success in substitution amongst dicarbonates. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759